Citation Nr: 0516159	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 14, 1967 to July 
11, 1969, February 1, 1978 to October 1, 1990, and from 
October 11, 1990 to July 3, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO denied service connection 
for PTSD.

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at the Board in Washington, D.C.  A copy 
of the hearing transcript has been associated with the claims 
file. 


REMAND

The veteran contends that he has PTSD because of stressful 
events incurred during his active duty service in Vietnam 
while assigned as a demolition specialist to the 39th 
Engineer Battalion, Company C, which was stationed near Chu 
Lai.  More specifically, he maintains that upon arrival to 
Vietnam on December 5, 1967, his unit sustained hostile fire 
as they disembarked from their airplane.  He also contends 
that during the period from February to April 1968, he 
witnessed a red-headed lieutenant lose his legs and die after 
stepping on a land mine (Transcript (T.) at page (pg.) 9).  
He also contends that he had discovered that a friend, "John 
from New York," who was assigned to an infantry unit, was 
missing in action (T. at pages (pgs.) 5, 6, & 7) (initially, 
in written correspondence to the RO, the veteran reported 
that John's throat had been slit).  In addition, he testified 
that he saw a chaplain and a "supply guy" killed after 
their jeep hit a land mine."  (T. at pg. 19).  With regards 
to his Persian Gulf service, the veteran contends that he saw 
many dead bodies in an area called "Death Valley."  (T. at 
pg. 23).  

The provisions of 38 C.F.R. § 3.304(f) (2004) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
reflects that his military occupational specialty (MOS) was a 
combat engineer.  The veteran was awarded the National 
Defense Service Medal, Sharpshooter (Rifle) Medal, Vietnam 
Service Medal with three Bronze Service Stars, and the 
Republic of Vietnam Campaign Medal.  Service personnel 
records reflect that he served in the Republic of Vietnam 
from December 5, 1967 to December 6, 1968.  These records 
also show that he veteran served in Saudi Arabia from 
November 12, 1990 to June 2, 1991.  The veteran served in the 
following campaigns during his Persian Gulf service: Defense 
of Saudi Arabia from August 2, 1990 to January 16, 1991, 
Liberation & Defense of Kuwait from January 17, 1991 to April 
11, 1991 and Southwest Asia Cease Fire from April 12, 1991 
until discharge). 

The Board points out that service medical and personnel 
records from the veteran's Vietnam service are not contained 
in the claims file.  In this regard, in cases where the 
veteran's service records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case, including the 
obligation to search alternate sources.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  Thus, the RO should also attempt 
to reconstruct the veteran's service medical and personnel 
records through alternate means, including specifically 
requesting that the veteran submit any medical and/or 
personnel records that he may have in his possession, as well 
as by attempting to obtain any morning reports or other 
personnel reports prepared by 39th Engineer Battalion Company 
C.  (An earlier response from the National Personnel Records 
Center (NPRC) showed that a request for morning reports from 
February 1, 1968 to April 30, 1968 for 39th Engineer 
Battalion C Company, contained no references to either a 
supply clerk or chaplain; however, it appears that the search 
did not include a search for references to a "John from New 
York" or hostile fire on April 5, 1968.)

The Board also notes that, when evaluated by VA in October 
2001, the veteran gave a history of having been exposed to 
hostile incoming fire from small arms, artillery, rockets, 
mortars, and bombs during his Vietnam service.  The veteran 
also gave vague references regarding the death of several 
friends.  After a mental status evaluation, the examiner 
entered a diagnosis of PTSD, combat-related.  

It does not appear that the RO attempted to verify the 
stressor incidents described by the appellant by contacting 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  As noted previously, the 
appellant testified that his unit was subject to hostile fire 
as they disembarked from their airplane upon arrival in 
Vietnam on December 5, 1967.  In Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court stated that the veteran's 
unit records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present when such attacks occurred suggested that he 
was in fact exposed to the attacks.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

In addition, during the April 2005 hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
from 1983 to 1984, he had sought treatment for PTSD from the 
VA Medical Center (VAMC) in Kansas City, Missouri, and that 
he had continued to seek treatment from that facility.  (T. 
at pgs. 12, 17.)  While clinical records, dated from April 
1998 to September 2001, from the aforementioned VA medical 
facility are contained in the claims file, records prior to 
and subsequent to that time, are absent.  As these VA records 
may be pertinent to the veteran's claim, an effort should be 
made to obtain them.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Board also notes that the veteran testified that 
he had also sought treatment at a Vet Center for his PTSD (T. 
at pg. 17).  Thus, as treatment records from the Vet Center 
might be relevant to the veteran's claim for service 
connection for PTSD, the RO should attempt to secure any such 
reports. 

Finally, the veteran's representative has indicated that from 
April 1978 to December 2002, the appellant served with a 
military reserve component, 847th Squadron Battalion Company, 
stationed in Kansas City, Missouri.  As medical records from 
the veteran's period of Reserve duty might contain 
information relevant to his claim for service connection for 
PTSD, the RO should attempt to identify all of the veteran's 
reserve units from 1978 to 2002, and secure any medical 
records.  

In view of the account given by the appellant of events that 
purportedly happened in service and because of the medical 
treatment that followed, the Board will ask for the RO to 
attempt to develop the record further.  Regardless of whether 
additional records are obtained, the appellant should be 
afforded a VA psychiatric examination to determine if any 
diagnosed PTSD is traceable to his active military service.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the NPRC or 
other appropriate source, to verify the 
veteran's reported Reserve duty from 1978 
to 2002 and obtain copies of any medical 
records from the veteran's Reserve unit, 
847th Squadron Battalion Company.  If 
necessary the reserve unit(s) should be 
contacted in an attempt to obtain all 
medical records, particularly any that 
may have been transferred to the unit 
from the veteran's earlier periods of 
service.

2.  The RO should take all appropriate 
steps to secure the service medical and 
personnel records or alternative records 
for the veteran, including any personnel 
actions from his service in Vietnam, from 
the NPRC or the VA Records Management 
Center in St. Louis.  The appellant 
should be specifically told of the 
possible sources of information or 
evidence that may be helpful to his 
claim.  Any evidence obtained should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

3.  The RO should also specifically 
obtain all clinical and treatment reports 
of the veteran prior to April 1998 and 
from September 2001 to the present from 
the VAMC in St. Louis, Missouri.  The RO 
should also attempt to secure all 
treatment reports from the Vet Center as 
referenced in the April 2005 hearing 
transcript (T. at pg. 17).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors, particularly names 
of individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the  
events, such as dates, places, and names 
of individuals involved in the events.  
The appellant should be advised that this 
information is vitally necessary to 
search for corroborating evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

5.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA) and request copies 
of the pertinent morning reports, 
operational reports, lessons learned 
statements, or any other information 
regarding activities of the appellant's 
unit in Vietnam that would provide 
information about the events related by 
the appellant.  When this information has 
been obtained, it, together with the 
stressor information that has been 
provided/obtained from the appellant, 
should be forwarded to the USASCRUR for 
further verification. The USASCRUR should 
specifically address each of the 
appellant's contentions regarding his 
unit, 39th Engineer Battalion, Company C 
and whether it would have been subjected 
to mortar or other hostile attacks during 
the period from December 5, 1967 to 
December 6, 1968.

6.  Thereafter, the RO should arrange for 
an examination of the appellant by a VA 
psychiatrist to determine whether PTSD is 
present, and, if so, whether it is 
traceable to any verified in-service 
stressor(s).  Psychological testing 
conducted with a view toward determining 
whether the veteran in fact experiences 
PTSD should be conducted.  The 
psychiatrist must review the claims 
folder.  The psychiatrist should conduct 
the examination with consideration of the 
criteria for diagnosing PTSD in mind.  

If a diagnosis of PTSD is made, the 
examiner should specify the stressor(s) 
that caused the disorder.  The examiner 
should also describe which stressor(s) 
the appellant re-experiences and how he 
re-experiences them.  If there are no 
stressors, or if PTSD is not found, that 
matter should be explained in light of 
the earlier assessments found in the 
claims file.  A complete rationale for 
all opinions expressed must be provided.

7.  Upon receipt of the VA examiner's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  The RO 
should ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

